Richard Bernstein, Esquire, of Washington, D.C., is invited to brief and argue, as amicus curiae,against this Court's jurisdiction to decide whether the Supreme Court of Louisiana correctly refused to give retroactive effect in this case to our decision in Miller v. Alabama,567 U.S. ---- (2012). Brief of the Court-appointed amicus curiaeis to be filed on or before Wednesday, June 10, 2015. Brief of petitioner is to be filed on or before Friday, July 10, 2015. Brief of respondent is to be filed on or before Monday, August 10, 2015. Reply briefs are to be filed on or before Wednesday, September 9, 2015.